DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2. 	Previous interpretation is withdrawn in view of Applicant's amendment filed August 17, 2021.

Claim Objections
3. 	Previous objections are withdrawn in view of Applicant's amendment filed August 17, 2021.

Response to Arguments
4.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed August 17, 2021, with respect to the 35 U.S.C. 102 rejections have been fully considered and are persuasive in view of the amendments to the claims.  The previous 35 U.S.C. 102(a)(1) rejections of claims 1, 3, 8, 10, 12, 14, 16, 18, and 20 have been withdrawn. 

Allowable Subject Matter
5.	Applicant had previously cancelled claims 4-6.  Applicant has added claim 21.
6.	Claims 1-3 and 7-21 are allowed.
7.	Claims 1-3 and 7-21 are renumbered.
8.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Takei (US Pat. No. 5,913,376) fails to anticipate or render obvious a learning system for vehicles, the system comprising: processing circuitry configured to determine whether a learning condition as a condition for performing learning of a neutral point of a 
Claim 20 is allowed because the closest prior art, Takei (US Pat. No. 5,913,376) fails to anticipate or render obvious a method for learning, the method comprising: determining, using the processing circuitry, whether a learning condition as a condition for performing learning of a neutral point of a measurement sensor equipped in the vehicle is satisfied, the neutral point being a measurement value measured by the measurement sensor when a physical quantity of a measurement target is zero; and in response to determining that the learning condition is satisfied, performing, using the processing circuitry, the learning using, as the neutral point, a measurement value measured by the measurement sensor at a time when the learning condition is determined to be satisfied, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        9/9/2021